Case 4:21-mj-01815 Document 1 Filed on 08/25/21 in TXSD Page 1 of 4
     Case 4:21-mj-01815 Document 1 Filed on 08/25/21 in TXSD Page 2 of 4




  AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A CRIMINAL
                        COMPLAINT

      I, Special Agent Doug Kutta, being first duly sworn, state:


                              AGENT BACKGROUND

      1.      I am a Special Agent (SA) for Treasury Inspector General for Tax

Administration and have been assigned to the Houston, Texas Field Office since

2019, which gives me the authority to obtain and execute federal arrest warrants. I

have been employed as a SA for approximately nineteen (19) years and investigated

Federal crimes that include assault, fraud, violent crimes and other white-collar

crimes.

                                INTRODUCTION

      2.      I make this affidavit in support of a criminal complaint establishing

probable cause for the arrest of Ernest Taylor Jr. (TAYLOR) for committing the

following offenses in the Southern District of Texas on or about August 24, 2021:

           a. 18 U.S.C. § 111, Assault on a Federal Officer;

           b. 18 U.S.C. § 922, Felon in Possession of a Firearm;

      3.      As described below, there is probable cause to believe that TAYLOR,

a convicted felon, fired a weapon at Federal Agents attempting to serve a subpoena

at TAYLOR’s residence, located at 10822 Carlton Drive, Houston, TX 77047,

Southern District of Texas.
     Case 4:21-mj-01815 Document 1 Filed on 08/25/21 in TXSD Page 3 of 4




      4.    Specifically, on or about August 23, 2021, SA Brandon Welch with the

Internal Revenue Service – Criminal Investigations (IRS-CI) attempted to serve a

subpoena issued through the United States District Court for the Eastern District of

Kentucky. SA Welch arrived at 4711 Abercorn St, Rosharon, TX 77583, which was

an address associated to TAYLOR, who was under investigation by IRS-CI. SA

Welch observed a white truck in the driveway of 4711 Abercorn. SA Welch noted

the Texas license plate, KHP-4788, of the white truck.

      5.    On August 24, 2021, SA Micah Arledge queried the license plate of the

white truck and learned that it was registered to a William J McDougld. Later that

day, SA Arledge and SA Welch traveled to 10822 Carlton Drive, Houston, TX

77047, which was another address believed to be associated to TAYLOR. They

were attempting to make contact with TAYLOR to serve the subpoena, but they saw

the white truck with Texas license plate, KHP-4788, leaving the location. The

Agents attempted to follow the white truck until it began to drive erratic. At that

point, they concluded any attempts to follow the white truck by pulling into a gas

station. After several minutes, they decided to return to the 10822 Carlton Drive,

Houston, TX 77047 and upon turning on to Carlton Drive, they observed the white

truck parked near the 10822 Carlton Drive residence. As Agents attempted to make

contact with TAYLOR, he began firing several gun shots at the Agent’s vehicle.




                                         2
     Case 4:21-mj-01815 Document 1 Filed on 08/25/21 in TXSD Page 4 of 4




(NOTE: He was later arrested by local law enforcement officers and he is presently

in the Harris County Jail.)

      6.     The Federal investigation into the incident is beginning and the affiant

does not have complete information, but the general facts were relayed verbally. In

addition, the affiant obtained the criminal history for TAYLOR which shows that he

was previously convicted of a crime punishable by imprisonment for a term

exceeding one year. Affiant also has probable cause to believe that the firearm used

by TAYLOR was not manufactured in the State of Texas and traveled in and affected

interstate commerce, in violation of Title 18, United States Code § 922(g)(1).



                                              Respectfully submitted,

                                              _____________________________
                                              Special Agent Doug Kutta


Subscribed and sworn telephonically
                          p         y pursuant to Fed. R. Crim. P. 4.1 and 41(d)
(3) on August 2, 2021DQG,ILQGS
                  2021DQG,ILQGSUREDEOHFDXVH.


_____________________________
_________________
        _       _____________
Peterr Bray
       Bray
UNITED
UNIITED STATES MMAGISTRATE
                  AGISTRATE JUDGE




                                          3
